Name: Council Regulation (EEC) No 1172/87 of 28 April 1987 allocating additional catch quotas among Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 30 . 4. 87 Official Journal of the European Communities No L 113/ 11 COUNCIL REGULATION (EEC) No 1172/87 of 28 April 1987 allocating additional catch quotas among Member States for vessels fishing in Swedish waters Whereas, under Article 3 of Regulation (EEC) No 170/83, it is for the Council to lay down in particular the specific conditions for taking those catches ; whereas, under Article 4 of the said Regulation , the quantity available to the Community is to be distributed among the Member States ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activi ­ ties (*), as last amended by Regulation (EEC) No 4027/86 (6), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas the Community and the Kingdom of Sweden have initialled an agreement on their mutual fishing rights for 1987 which provides inter alia for the alloca ­ tion of certain catch quotas for Community vessels in Swedish waters ; whereas those catch quotas were allo ­ cated by Regulation (EEC) No 4036/86 (3) ; Whereas, in order to take account of the accession of Spain and Portugal to the Community, the Community and the Kingdom of Sweden have inter alia concluded an Agreement in the form of an Exchange of Letters concerning agriculture and fisheries (4) ; whereas, under that Agreement, the Kingdom of Sweden undertook in particular to grant the Community catch quotas for cod and herring in the Swedish fishing zone in the Baltic Sea, in addition to the fishing possibilities agreed annually under the Agreement on fisheries between the Commu ­ nity and the Kingdom of Sweden ; Whereas the Government of Sweden, by notification dated 20 January 1987, informed the Community of the supplementary catch quotas for 1987 ; HAS ADOPTED THIS REGULATION : Article 1 Vessels flying the flag of a Member State shall be autho ­ rized in 1987 to take catches within the quotas set out in the Annex in waters falling within the fisheries jurisdic ­ tion of Sweden , without prejudice to catches already authorized for the same period by Regulation (EEC) No 4036/86 . Article 2 This Regulation shall enter into force on the day of its publication in the . Official Journal of the European Communities. It shall apply until 31 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 April 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 24, 27 . 1 . 1983, p. 1 . 0 OJ No L 302, 15 . 11 . 1985, p. 1 . (3) OJ No L 376, 31 . 12 . 1986, p . 83 . (4) OJ No L 328 , 22. 11 . 1986, p . 90 . 0 OJ No L 220, 29 . 7 . 1982, p . 1 . Ã 6) OJ No L 376, 31 . 12. 1986, p . 4 . No L 113/ 12 Official Journal of the European Communities 30 . 4. 87 ANNEX Quantities referred to in Article 1 for 1987 (tonnes) Species ICES division Quotas Allocations Cod III d 2 500 Denmark 1 830 \ Germany 670 Herring III d 1 500 Denmark 855 Germany 645